      Case 4:20-cv-00997-DPM Document 12 Filed 04/28/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

RHONDA K. BRYANT                                             PLAINTIFF


v.                      No. 4:20-cv-997-DPM

HARTFORD LIFE & ACCIDENT
INSURANCE COMP ANY                                        DEFENDANT

                             JUDGMENT
     Bryant's complaint is dismissed with prejudice.




                                 D .P. Marshall Jr.
                                 United States District Judge
